Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 18 September 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.]Sept. 18th 1775
May it please your Exeelency

I am constrained by the petitions of the officers & the Complaints of the Soldiers in our Regiment once more to Trouble your Excellency with the dificuties we Labour under for want of Fire Arms. By the returns this day received, there are wanting 43 Stands of Arms, with a small quantity of Powder, Ball, & Flints, to compleat the proportion allowed for each man—I should not now have had occasion to apply for this application to your Exy but by reason of my distance from Head Quarters the Arms have been taken up before I could apply & some times before I could even hear of there being any to be disposed of. Your Ex. will be pleased to remember that the above was one of the difficulties which I mentioned to Yr E. in a Letter the begining of the week before last when I desired permission to go & settle that with the other affairs. I have spared no pains thro’ the course of the Summer to procure those Articles of Guns, and as we expect to be mustered on Wednesday next, pray your Excellency’s particular attention to this request, of


          
            Sewall’sPoint
            Capt. Mighill
            no return
            
          
          
            Cogswell
            15 Guns
             5 lb. Powder
          
          
            
            Sherman
             3 Guns
            10 lb. Powder—Balls & Flints
          
          
            
            Corey
             6 Guns
            10 lb. Powder, &c.
          
          
            
            Pettengill
             2 Guns
            15 lb. Powder, Ball & 150 Flints
          
          
            Medford
            Capt. Jno. Wood,
            no return.
            
          
          
            
            Rd Dodge
             2
            
          
          
            
            Bar. Dodge
             6
            
          
          
            
            Rogers
             4
            
          
          
            
            Sprague
             5
            
          
        
